Citation Nr: 0716538	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-14 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 
2004 for the assignment of a 100 percent rating for service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to permanence of the 100 percent rating for 
service-connected PTSD.

3.  Entitlement to a initial rating in excess of 10 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to March 
1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision in which the RO granted 
service connection and assigned an initial 10 percent rating 
for hepatitis C, effective October 15, 2003.  In May 2004, 
the veteran filed a notice of disagreement (NOD) with the 
initial rating assigned for hepatitis C; hence, the Board's 
characterization of this claim.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing claims for ratings 
assigned at the time service connection is granted from 
claims for increased ratings for already service-connected 
disability).  A statement of the case (SOC) was issued in 
October 2004, and the veteran filed a substantive appeal (in 
lieu of a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2005.

This appeal to the Board also arises from a January 2006 
rating decision in which the RO increased the rating for PTSD 
to 100 percent, effective August 16, 2004.  In that rating 
decision, the RO determined that since there is a likelihood 
of improvement of PTSD, the assigned evaluation is not 
considered permanent and is subject to a future review 
examination.  In January 2006, the veteran filed a notice of 
disagreement (NOD) as to the effective date assigned for the 
100 percent rating for PTSD and to the RO's determination 
that the 100 percent rating was not permanent.  A statement 
of the case (SOC) was issued in December 2006, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in December 2006.

The Board's decision on the claim for an earlier effective 
date for the assigned of a 100 percent rating is set forth 
below.  The claim for a higher initial rating for hepatitis 
C, as well as the claim for permanence of a 100 percent 
rating for PTSD, are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on her part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  By rating action in April 2003, the RO granted service 
connection and assigned a initial 30 percent rating for PTSD, 
effective October 10, 2002; the veteran filed a NOD with the 
assigned rating in August 2003, and the RO issued a SOC in 
August 2004; the veteran did not thereafter timely file a 
substantive appeal.

2.  On August 16, 2004, the veteran filed evidence consisting 
of a summary of days off work in 2003 and 2004, which the RO 
construed as a claim for an increased rating for service-
connected PTSD.

3.  In a January 2006 rating action, the RO granted a 100 
percent rating for PTSD, effective August 16, 2004.

4.  There was no pending claim for increase prior to August 
16, 2004, or evidence that the service-connected PTSD had 
increased in severity so as to warrant a compensable rating 
within the one year period prior to the August 2004, claim 
for increase. 




CONCLUSION OF LAW

The claim for an effective date earlier than August 16, 2004, 
for the award of a 100 percent rating for PTSD is without 
legal merit.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 
7105(b) (West 2002); 38 C.F.R. §§ 3.159, 3.400, 20.200, 
20.202, 20.302(b), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent 
judicial decisions have clarified the duties to notify and 
assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  

In connection with the earlier effective date claim on 
appeal, the RO has furnished the veteran the legal authority 
governing her claim, along with the reasons and bases for the 
denial, and afforded her opportunity to respond.  Further, it 
appears that all evidence pertinent to the claim is of 
record.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  
As will be explained below, the claim herein decided lacks 
legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Generally, the effective date for an award based on a claim 
for increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Specific to 
claims for increase, the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, it shall be the 
date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed. 38 
C.F.R. § 3.157 (2006).  Under the provisions of 38 C.F.R. § 
3.157(b)(1) (2006), the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2006).

The basic facts of the case are not in dispute.  In an April 
2003 rating action, the RO granted service connection for 
PTSD and assigned an initial 30 percent rating, effective 
October 10, 2002, the date of the claim for service 
connection.  The veteran filed an August 2003 NOD, 
disagreeing with the 30 percent rating.  The RO issued a SOC 
in May 2004; however, the veteran did not file a substantive 
appeal.  

On August 16, 2004, the veteran filed with the RO evidence 
consisting of a summary of days off work in 2003 and 2004, 
which the RO accepted as a claim for an increased rating for 
service-connected PTSD.  In January 2006 rating action, the 
RO granted a 100 percent rating for PTSD, effective August 
16, 2004.

Notwithstanding the appellant's assertions, there is no basis 
for assignment of an earlier effective date for the grant of 
the 100 percent rating for PTSD.

Initially, the Board notes that, at the time of award of that 
benefit, there was no pending claim pursuant to which the 100 
percent rating could have been assigned.  As indicated above, 
the veteran initiated an appeal of the April 2003 decision 
that initially granted service connection an assigned an 
initial 30 percent rating for PTSD.  However, the veteran did 
not perfect her appeal by filing a substantive appeal in 
response to the SOC.  See 38 C.F.R. §§  20.200, 20.202 (2006) 
(an appeal consists of a timely filed NOD and, after issuance 
of a SOC, a timely filed substantive appeal).  As such, the 
claim (for service connection and the award of compensation) 
that was decided in April 2003 was finally resolved (see 38 
U.S.C.A. § 7105(b) (West 2002 & Supp. 2006) and 38 C.F.R. §§ 
20.302, 20.1103 (2006)).  Hence, that claim provides no basis 
for the assignment of any earlier effective date.

Further, between the date of the April 2003 final rating 
decision and the August 16, 2004 claim, the record does not 
reflect any correspondence from the veteran, or, pursuant to 
38 C.F.R. § 3.157 (2006), a VA treatment or hospitalization 
record, that could be construed as a request for higher 
rating prior to August 16, 2004.  The only document in the 
claims file from this time period is an April 2004 VA 
examination report regarding a claim for an increased rating 
for the service-connected hepatitis C.  

There also is no medical evidence during the one-year period 
prior to August 16, 2004 from which it is factually 
ascertainable that an increase in the service-connected PTSD 
had occurred.  Rather, in this case, the RO subsequently 
granted a higher, 100 percent, rating for the disability on 
the basis of a May 2005 statement of a private doctor in 
which it was indicated that the veteran had been treated 
since August 2004 for major depression and as a result of 
that condition was not able to work.  Neither the veteran nor 
her representative has presented or identified any medical 
evidence prior to the May 2005 private doctor's statement 
showing the required symptomatology pursuant to which a 100 
percent rating for PTSD could have been granted under any 
pertinent rating schedule provision.  

Accordingly, on these facts, August 16, 2004 is the earliest 
possible effective date for the grant of a 100 percent rating 
for PTSD.  The pertinent legal authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.  As, on these facts, no effective date for the 
grant of a 100 percent rating for PTSD earlier than August 
16, 2004 is assignable, the claim for an earlier effective 
date for such grant must be denied.  Where, as here, the law 
and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to August 16, 2004, for the 
assignment of a 100 percent rating for service-connected PTSD 
is denied.




REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for a higher initial rating for 
service-connected hepatitis C and the claim for permanence of 
the 100 percent rating for service-connected PTSD is 
warranted.  

With regard to the claim for a higher initial rating for 
hepatitis C, the veteran underwent VA examination in April 
2004.  The examiner indicated that no claims file or medical 
chart was available for review.  During that examination, the 
appellant complained of knee joint arthralgia and a loss of 
weight of 20 pounds in the last year, due to her efforts to 
diet.  There was no history of nausea, vomiting or 
hematemesis.  The diagnosis was status post exposure to 
hepatitis C with chronic hepatitis with residuals mentioned 
in the history and physical.  More recent VA treatment 
records include a June 2005 entry which noted that the 
veteran had been seen by a private gastrointestinal doctor 
and completed treatment for hepatitis C in May 2006.  Those 
records have not been obtained.  

As it is apparent the March 2004 VA examiner's opinion was 
not based on full consideration of the veteran's medical 
history and there is evidence of more recent treatment for 
hepatitis C that has not been considered, further examination 
is needed to obtain medical information as to the severity of 
hepatitis C during the entire appeal period.  See 38 U.S.C.A. 
§ 5103A.

Hence, the RO should undertake appropriate action to obtain 
all potentially relevant private medical records pertinent to 
the claim for a higher initial rating for hepatitis C, to 
include requesting that the veteran provide specific 
authorization to enable the RO to do so.  As noted above, the 
veteran has reported receiving private treatment for 
hepatitis C up to May 2006.  The RO should attempt to obtain 
pertinent private treatment records identified by the 
veteran, with appropriate notice to the her and her 
representative if any attempt is unsuccessful.

Then, the RO should arrange for the veteran to undergo VA 
examination for evaluation of his hepatitis C, by a 
physician, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may well result in 
denial of the original claim for service connection.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for the scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility at which the 
examination is to take place.

Further notification action also is warranted with respect to 
each claim remaining on appeal.

As regards the claim for permanence of the 100 percent rating 
for PTSD, the record reflects that the appellant has not been 
notified of the evidence necessary to support that claim.  In 
the December 2006 statement of the case, the RO noted that 
the evidence of record does not show that the appellant will 
not be able to return to work in the future and that 
entitlement to a permanent 100 percent rating is not 
warranted.  The RO did not provide any citation to pertinent 
legal authority for this determination.  In her substantive 
appeal, the appellant argued that the VA failed to give a 
specific reason for that conclusion and provided no notice of 
what evidence was used to make that determination.  The Board 
notes that 38 C.F.R. § 3.340(b) sets forth the criteria for 
determining the permanence of total disability.

As regards the claim for a higher initial rating for 
hepatitis C, in a March 2004 letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The veteran has not been furnished notice of the 
evidence needed to support her claim for a rating in excess 
of 10 percent for hepatitis C.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify the appellant 
of any evidence that is necessary to substantiate the claims, 
as well as the evidence that VA will attempt to obtain and 
which evidence she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)(addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

Hence, the RO should furnish notice to the veteran of the 
evidence necessary to support her claim for an initial rating 
in excess of 10 percent for hepatitis C and for entitlement 
to permanence of the 100 percent rating for PTSD and give her 
the opportunity to provide information and/or evidence 
pertinent to the claims, explaining that she has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).   The RO should also invite the 
appellant to submit all pertinent evidence in her possession, 
and ensure that its notice to the appellant meets the 
requirements of Dingess/Hartman-particularly as regards 
disability ratings and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim for a higher rating for hepatitis C, 
the RO should consider whether "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found), pursuant to Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.   The RO should send to the veteran 
and her representative a letter notifying 
the veteran of the evidence needed to 
support her claim for an initial rating 
in excess of 10 percent for hepatitis C, 
and her claim of entitlement to 
permanence of the 100 percent rating for 
PTSD.  The RO should request that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to either claim remaining on 
appeal that is not currently of record.  
The RO should specifically request that 
the veteran provide necessary 
authorization to enable it to obtain all 
outstanding private treatment records for  
hepatitis C, dated up to May 2006.  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
its letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA examination for evaluation 
of hepatitis C, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

The examiner should specifically state if 
the hepatitis C is productive of daily 
fatigue, malaise, and anorexia, requiring 
dietary restriction or continuous 
medication, or incapacitating episodes (a 
period of acute signs and symptoms severe 
enough to require bed rest and treatment 
by a physician), with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain and the duration of these 
episodes during the past twelve-month 
period.  The examiner should also comment 
on presence or absence of weight loss, 
hepatomegaly, and malnutrition due to 
hepatitis C.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher initial rating for hepatitis C, as 
well as the claim of entitlement to 
permanence of the 100 percent rating for 
PTSD, in light of all pertinent evidence 
and legal authority.  The RO specifically 
consider whether staged rating for 
hepatitis C, pursuant to Fenderson (cited 
to above), is appropriate.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


